Citation Nr: 1019749	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  05-06 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for residuals of 
bilateral hallux valgus and hammertoes.

3.  Entitlement to service connection for a left hip 
disorder, including as secondary to a service-connected left 
knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 until July 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Albuquerque, New Mexico.

In April 2009, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  A review of the claims file 
shows that there has been substantial compliance with the 
Board's remand directives.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
bilateral pes planus existed prior to service and did not 
become worse during service.

2.  The competent medical evidence shows that neither the 
Veteran's bilateral hallux valgus nor his hammertoes were 
manifest during service or are attributable to service.

3.  The competent medical evidence shows that a left hip 
disorder is not attributable to the Veteran's service-
connected left knee disability and was not aggravated by the 
service-connected left knee disability.


CONCLUSIONS OF LAW

1.  Bilateral pes planus preexisted service and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1153 (West 
2002); 38 C.F.R. § 3.306 (2009)

2. Neither bilateral hallux valgus nor hammertoes were 
incurred in or aggravated by service.  38 U.S.C.A § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  A left hip disorder is not proximately due to, nor has it 
been aggravated by, the Veteran's service-connected left knee 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in November 2003 and April 2004 that 
fully addressed all notice elements and were sent prior to 
the initial RO decision in this matter.  The letters provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Furthermore, a 
letter sent to the Veteran in March 2006 informed him of what 
type of information and evidence was needed to establish a 
disability rating and effective date, supplementing VA's 
compliance with the VCAA and satisfying 38 C.F.R. § 3.103.  
Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records have been 
obtained, as have records of VA treatment.  Furthermore, the 
Veteran was afforded VA examinations in July 2009 during 
which the examiners were provided the claims file for review, 
took down the Veteran's history, and reached conclusions 
based on their examinations that are consistent with the 
record.  The examinations are found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  For the above reasons, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Pes Planus

The Veteran is claiming entitlement to service connection for 
bilateral disorders of the feet, which the Board interprets 
broadly to include pes planus, as reported by history by the 
Veteran during service.  Service treatment records reflect 
that on enlistment, the Veteran endorsed a history of flat 
feet (i.e. pes planus), but no medical examination was 
conducted.  The remaining service treatment records do not 
show complaints or treatment referable to the feet and on 
separation examination in July 1971, the Veteran's feet were 
normal.

Generally, Veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002).  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
a disability existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls 
on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability 
was both preexisting and not aggravated by service.  The 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" preexisting condition. 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2009).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened. 
See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. 
Brown, 9 Vet. App. 402 (1996). Clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service. 38 C.F.R. § 
3.306(b) (2009).  If this burden is met, then the Veteran is 
not entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the Veteran's claim is one for service 
connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir.2004).
 
The presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions." Id. at (b)(1).

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
bilateral pes planus.  On enlistment in December 1969, the 
Veteran reported a history of flat feet.  The Veteran is 
competent to report a history of flat feet which existed 
prior to service.  The Board thus finds such reported medical 
history to be credible.  See Layno v. Brown, 6 Vet. App. 465 
(1995); Buchanan v. Nicholson, 451 F3d 1331 (2006).  
Accordingly, the Board finds that there is clear and 
unmistakable evidence of record that the Veteran's bilateral 
pes planus existed prior to service.  In addressing the 
question of whether pes planus was aggravated by service, the 
Board reiterates that the remaining service treatment records 
show no complaints referable to the feet.  Furthermore, on 
separation examination in July 1971, the Veteran's feet were 
indicated to be normal.  Accordingly, the Board finds that 
pes planus was not aggravated by service.  In sum, bilateral 
pes planus predated service and was not aggravated by 
service.  This the presumption of soundness is rebutted.  As 
the evidence establishes that there was no increase in 
severity, the Board concludes that the pre-service pres 
planus was not aggravated during service.  Thus, the claim is 
denied.

Bilateral Hallux Valgus and Hammertoes 

The Veteran claims that injuries to his feet are the result 
of wearing boots of the wrong size during service.  As stated 
above, service treatment records reflect that on enlistment, 
the Veteran endorsed a history of flat feet, but at 
separation his feet were normal.

In December 2003, radiographic imaging of the feet revealed 
dorsal angulation of the right second toe at the metatarsal 
phalangeal joint.  The plantar arch was somewhat flattened 
and there were early degenerative changes in the 
talonavicular joint.  With regard to the left foot, the 
plantar arch was flattened in the lateral projection.  Minor 
degenerative changes were identified in the midfoot.  There 
were areas of intramedullary sclerosis in the distal tibia 
which may have been the result of bone infarction or similar 
abnormality.  Small plantar calcaneal spurs were observed 
bilaterally.

In January 2004, the Veteran indicated his desire to pursue 
surgery to correct his feet.  He rated pain as six out of ten 
and said that he had multiple painful calluses.  MRIs 
revealed T1 low signal T2 high signal lesions with internal 
matrix mid-shaft proximal phalanx right first digit with 
circumscribed margins and no evidence of cortical 
involvement.  Based on plain radiographs, the lesion appeared 
larger in its anterior-posterior dimension between October 
2001 and December 2003.

The Veteran reported hammer toes in February 2004, and 
indicated that pain in his feet had begun "over the past few 
months."  He believed his hammertoes and bunion were due to 
the fact that he wore size 12 shoes rather than size 13.  His 
feet hurt more when it was cold, and when hiking the Veteran 
had to rest frequently.

In March 2004, the Veteran underwent Austin-Akin and 
interphalangeal joint arthroplasties on his right foot.  The 
pre- and post-operative diagnoses were of hallux 
abductovalgus and hammertoes two through five of the right 
foot.  The operative report states that the Veteran's 
bilateral foot pain had a "several month" history, with 
pain in the right foot greater than the left.  He attributed 
his pain to the fact that he could not fit into normal shoe 
gear and had many painful calluses.  Following his surgery, 
the Veteran dropped a cane on his right foot and x-ray 
imaging revealed osteotomies of the distal aspects of the 
proximal phalanges of the third, fourth and fifth toe.

In April 2004, the Veteran stated that during service he was 
given size 12 boots in spite of wearing a size 13.  He 
admitted that he never sought treatment during service 
because during service he "didn't know [his] feet were 
mess[ed] up," and that "it took two years for [his] feet to 
develop hammer toes."

Evaluation of the left foot in January 2005 revealed probable 
rheumatoid arthritis and hammertoes.  In February 2005 the 
Veteran's left foot had abduction of the first 
metatarsophalangeal joint with limited dorsiflexion.  
Crepitus and bony end range of motion were noted as was a 
dorsal/medial bunion deformity with minimal erythema.  A 
pinch callus of the medial aspect of the distal heard of the 
left phalanx of hallux was seen, with callus of the second, 
third and fourth digits of the foot.  X-ray imaging showed 
healed fracture of the distal fifth metatarsal, abduction of 
proximal phalanx of the hallux, relatively rectus foot type 
and sclerotic densities in the distal tibia, probably 
intramedullary, possibly bone infarct.

An April 2008 letter from the Veteran's primary care provider 
stated that the Veteran suffered from foot pain but did not 
identity the etiology of the pain.  Although the provider 
indicated that she had been the Veteran's primary provider 
since 2001, she did not indicate the first onset of foot 
pain.

In July 2009, the Veteran underwent a VA examination of his 
feet.  The Veteran stated that he developed curling of the 
toes on both feet during service.  He attributed this to 
improperly sized footwear.  About the age of 30, the Veteran 
began to complain of calluses on his toes.  On examination, 
the left foot showed objective evidence of minimal tenderness 
over the metatarsophalangeal joint.  The foot had no arch on 
weightbearing, and an unusual mixed lytic sclerotic lesion 
was seen on the medullary space of the distal tibia.  The 
right foot showed healed osteotomies with fixation screws, 
and was described as "somewhat flat."  A bilateral 
radiographic series report indicated a hammertoe of the right 
third digit and erosive changes at the proximal 
interphalangeal joints of the fourth and fifth toes.  The 
left foot showed post-surgical corrections and hardware, 
however no acute abnormalities were noted.  On lateral 
examination, there was midfoot collapse illustrated on weight 
bearing.  Based on a review of the claims file, the examiner 
concluded that the Veteran's hammertoes and hallux valgus 
were not etiologically related to any event or injury in 
service, including wearing the wrong size boots.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
bilateral hallux valgus and hammertoes.  In considering the 
lay and medical history as detailed above, the Board notes 
that the amount of time that elapsed between military service 
and first post-service evidence of complaint or treatment can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board also 
notes, however, that the Veteran is competent to give 
evidence about what he has experienced.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation. Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In the present case, hallux valgus and hammertoes are capable 
of lay observation and thus the Veteran's statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  Again, service treatment 
records do not reflect in-service complaints referable to the 
feet and at separation his feet were normal.  The post-
service first complaints referable to the feet do not appear 
until December 2003, 31 years after separation.  Furthermore, 
in February 2004 the Veteran reported a history of foot pain 
dating only a few months.  It was not until the Veteran filed 
his claim for service connection in March 2004 that the 
record reflects claims of in-service onset.  Further 
illuminating is the fact that the Veteran had previously 
applied for benefits beginning in 1991 for numerous 
disorders, but no foot-related disorder was claimed until 
2004.  His silence when otherwise affirmatively speaking 
constitutes negative evidence.  Given inconsistencies in his 
statements, the Veteran's credibility is reduced and his 
statements are of limited probative value in establishing 
chronicity and continuity of symptomatology.  Accordingly the 
Board finds the 31 year gap between separation from active 
service and the first complaint of foot problems, combined 
with the negative nexus opinion offered by a VA examiner in 
July 2009 to be more probative than the Veteran's statements 
alleging continuity.  Absent evidence, to include a medical 
nexus, relating the Veteran's bilateral hallux valgus and 
hammertoes to active service, the Board finds that service 
connection for this disability is not warranted.

Left Hip

The Veteran has claimed entitlement to service connection for 
a left hip disorder, as secondary to residuals of his service 
connected left knee injury.  Except as provided in 38 C.F.R. 
§ 3.300(c), a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310(a). This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury. 
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc). When aggravation of a Veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Id.

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury." 
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:  (b) Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service- connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

In a September 1971 rating decision, the RO granted service 
connection for residuals of a left knee injury.  In November 
2003, the Veteran submitted a claim of entitlement to service 
connection for a left hip disorder.

In May 2003, the Veteran reported left leg numbness and 
weakness involving the left hip.  In July 2003, the Veteran 
reported a two year history of pain in the left buttocks, 
progressive in nature, and sometimes radiating to the left 
thigh.  There was no weakness or sphincteric defects.  On 
examination, the Veteran had isolated left piriformis 
contracture with positive isolation signs.  He had no motor 
or sensory lower extremity issues 

In September 2003 he reported that hip pain had begun two and 
a half years prior, when he landed on his left foot, jamming 
his femur into his hip joint.  He reported that prior to 
landing on his left lower extremity, he had no problems with 
his hip.

An October 2003 report indicated chronic piriformis syndrome 
on the left side.  This was treated with injection, which 
helped, but pain began to return after two and a half weeks.

On VA examination in December 2003, the Veteran reported that 
during service he fell off a tank and landed on his left leg.  
He reported pain in the region of the left iliac crest of the 
buttocks area.  This pain, which had been extremely 
discomforting, especially in the past three to four years, 
was daily, constant, and caused weakness of the left leg.  
The diagnosis was of left piriformis muscle syndrome, but the 
hip was otherwise radiographically normal.  The examiner 
opined that symptoms were not related to the anatomical left 
hip, but were likely related to piriformis muscle syndrome 
and abnormalities of the spine.  Regardless of it's etiology, 
the examiner stated that the Veteran's left hip pain was not 
caused by his service connected left knee injury.

An April 2004 x-ray revealed an innocent femoral neck 
herniation pit and the Veteran gave a history indicating a 
fall.  In an April 2004 statement, the Veteran reported that 
his knee hurt when he bent at the hip and that he was unable 
to sleep.

An August  2005 letter from the Veteran's primary care 
provided indicated her opinion that the Veteran's left hip 
pain was due to piriformis syndrome, which she attributed to 
the Veteran's left knee arthritis.

In July 2006, the Veteran indicated that his left hip pain 
was feeling better after starting pool therapy.  The pain was 
described as five out of ten with amitriptyline.  The pain 
was sharp and nagging, but he largely was able to ignore it 
when on medication.

In August 2006, the Veteran underwent a VA examination of his 
hip.  The Veteran claimed that hip pain had its onset in 
1989, but that the pain had been intermittent with remissions 
since initial onset.  The examiner diagnosed the Veteran with 
no degenerative joint disease, serum positive RF with 
negative x-rays, and no definite rheumatoid arthritis.  The 
examiner opined that the Veteran's left hip symptoms were not 
as a result of his left knee arthritis.

In July 2009, the Veteran underwent a VA examination.  
Following his examination and a review of the claims file, 
the examiner began by noting that there was no current 
evidence of myositis ossificans of the left knee and that 
piriformis syndrome had resolved.  The only relevant 
diagnosis was mild degenerative joint disease of the left 
knee with normal range of motion.  The examiner opined that 
resolved piriformis syndrome was not related to any service 
connected disability, and began in 2002 following a jamming 
injury.  The examiner considered the possibility that the 
Veteran's hip problems were associated with a 1989 motor 
vehicle accident but noted that this was not related to 
service.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a left 
hip disorder, including as secondary to a service-connected 
left knee disorder.  The Board notes initially that the 
Veteran is competent to give evidence about what he has 
experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In 
this case, the Veteran's hip pain is capable of lay 
observation.  Accordingly, the Veteran's statements 
constitute competent evidence.  In considering the 
credibility of such evidence, however, the Board notes that 
the Veteran has been inconsistent in his reports of onset.  
Specifically, he has endorsed an onset of left hip pain in 
1969, in 1989 and sometime between 2001 and 2003.  Given 
inconsistencies in the record, the Veteran's credibility is 
reduced and his statements are of limited probative value in 
establishing chronicity or continuity of symptomatology, and 
in establishing that left hip pain began following an in-
service fall from a tank.  Of greater probative value are the 
objective statements of non-biased examiners which indicate 
that the Veteran's left hip pain is not related to any 
service connected disorder, including his left knee.

The Board has been presented with conflicting assessments of 
the Veteran's etiology of the Veteran's left hip pain.  
Specifically, his primary care provider has endorsed that 
piriformis syndrome is due to the Veteran's left knee.  The 
Veteran's primary care provider failed to support such a 
conclusion with a rationale, however.  Such an examination 
report is considered "non-evidence" and generally is 
inadequate for VA rating purposes.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  The Board notes that the 
opinions of VA examiners were based on thorough physical 
examinations of the Veteran, including, in the case of VA 
examinations conducted in 2006 and 2009, review of the claims 
file.  Given that these opinions were well documented and 
supported by rational, the Board finds them to be of greater 
probative value that than that of the Veteran's primary care 
provider.  Thus, the Board finds that the competent medical 
evidence of record does not support the Veteran's assertions 
that he incurred a left hip disorder during active service.  
Nor does the competent medical evidence, to include a nexus 
opinion, support the Veteran's assertion that his service-
connected left knee disorder aggravated his left hip 
disorder.  Thus, the Board finds that service connection for 
a left hip disorder, including as secondary to a service-
connected left knee disorder, is not warranted.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for bilateral hallux valgus 
and hammertoes is denied.

Entitlement to service connection for a left hip disorder, 
including as secondary to a service-connected left knee 
disorder, is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


